DETAILED ACTION
This action is responsive to claims filed 25 November 2020 and an Information Disclosure Statements filed 25 November 2020, 8 January 2021 and 28 October 2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2020, 8 January 2021 and 28 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 8 and 13 are objected to because of the following informalities:
Re Claim 8 – line 10, “the PSSCH” should be “the V2X PSSCH”; and 
Re Claim 13 – line 7, “the PSSCH” should be “the V2X PSSCH”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 11,139,912, hereinafter Park) in view of Chae et al. (WO 2020060304, hereinafter Chae).

Re Claim 8, Park discloses a first wireless device (Fig. 15 and 38:34-46 disclose a terminal), comprising: 
at least one antenna for performing wireless communications (Ibid. discloses the terminal comprising transceiver; 38:47-59 disclose the transceiver comprising an RF transmitter for receiving and sending signals through a radio channel – thus, the RF transmitter must include a component functioning as at least one antenna in order for signals via radio channels to be sent and received by the RF transmitter as disclosed); 
a radio coupled to the at least one antenna (Ibid. – an RF transmitter is a radio frequency transmitter – i.e., a radio receiving and sending signals via radio channels, which must go through a component functioning as at least one antenna); and 
a processor coupled to the radio (Fig. 15, 38:37-46 and 39:1-9 disclose the terminal further comprising a processor controlling the components to execute programs stored in memory of the terminal – implementing the various embodiment disclosed throughout Park, including receiving downlink control information (DCI) in order to receive a Physical Downlink Shared Channel (PDSCH), for example – thus, the processor must be coupled to the transceiver, such as on a single chip); 
wherein the first wireless device is configured to: 
calculate a number of resource elements allocated (Fig. 9 and 23:66 – 24:24 discloses the terminal determining a number of Code Block Groups (CBGs) of a Transport Block (TB) received by the terminal from a base station (BS) by calculating the minimum of either N CBGs configured to a higher layer or C code blocks transmitted from the BS); 
determine a transport block size (TBS) based at least in part on the number of resource elements (Ibid. further disclosing the terminal generating a HARQ ACK/NACK and transmitting the same to the BS); and 
determine a low density parity check (LDPC) base graph based at least in part on the determined TBS (Fig. 9 and 23:39-65 describes the terminal selecting an LDPC base graph (BG) according to the calculated TB size (TBS)).
Park may not explicitly disclose wherein the number of resource elements is for vehicle-to-everything (V2X) physical sidelink shared channel (PSSCH), the TBS is for the V2X PSSCH and the LDPC base graph is for the PSSCH.
However, in analogous art, Chae discloses wherein the number of resource elements is for vehicle-to-everything (V2X) physical sidelink shared channel (PSSCH) (p. 16 ll. 37-53 disclose selecting resources for V2X PSSCH), the TBS is for the V2X PSSCH (Fig. 17, p. 17 l. 50 - p. 18 l. 33 disclose encoding a transport block for transmitting a MAC PDU, such as the MAC PDU disclosed as transmitted at p. 16 l. 37 – p. 17 l. 10 for V2X PSSCH, according to TB size (small or large)) and the LDPC base graph is for the PSSCH (Fig. 17, p. 18 ll. 11-33 disclose transmitting the TB according to a selected LDPC base graph determined according to the TB size).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chae to modify Park in order to transmit V2X PSSCH MAC PDUs via selected resources according to TBS and a selected LDPC base graph. One would have been motivated to do this, because LDPC base graphs may be optimized for different categories of TB sizes (Chae p. 18 ll. 11-33).

Re Claim 13, Park discloses a method, comprising: 
by a first wireless device (Fig. 15 and 38:34-46 disclose a terminal): 
determining a number of resource elements allocated (Fig. 9 and 23:66 – 24:24 discloses the terminal determining a number of Code Block Groups (CBGs) of a Transport Block (TB) received by the terminal from a base station (BS) by calculating the minimum of either N CBGs configured to a higher layer or C code blocks transmitted from the BS); 
determining a transport block size (TBS) based at least in part on the number of resource elements allocated (Ibid. further disclosing the terminal generating a HARQ ACK/NACK and transmitting the same to the BS); and 
determining a low density parity check (LDPC) base graph based at least in part on the determined TBS (Fig. 9 and 23:39-65 describes the terminal selecting an LDPC base graph (BG) according to the calculated TB size (TBS)).
Park may not explicitly disclose wherein the number of resource elements is for vehicle-to-everything (V2X) physical sidelink shared channel (PSSCH), the TBS is for the V2X PSSCH and the LDPC base graph is for the PSSCH.
However, in analogous art, Chae discloses wherein the number of resource elements is for vehicle-to-everything (V2X) physical sidelink shared channel (PSSCH) (p. 16 ll. 37-53 disclose selecting resources for V2X PSSCH), the TBS is for the V2X PSSCH (Fig. 17, p. 17 l. 50 - p. 18 l. 33 disclose encoding a transport block for transmitting a MAC PDU, such as the MAC PDU disclosed as transmitted at p. 16 l. 37 – p. 17 l. 10 for V2X PSSCH, according to TB size (small or large)) and the LDPC base graph is for the PSSCH (Fig. 17, p. 18 ll. 11-33 disclose transmitting the TB according to a selected LDPC base graph determined according to the TB size).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chae to modify Park in order to transmit V2X PSSCH MAC PDUs via selected resources according to TBS and a selected LDPC base graph. One would have been motivated to do this, because LDPC base graphs may be optimized for different categories of TB sizes (Chae p. 18 ll. 11-33).

Re Claim 14, Park-Chae disclose the method of claim 13.
Park may not explicitly disclose: 
determining if one or more resources are reserved for V2X sidelink transmission by a second wireless device, wherein the second wireless device is a destination wireless device for a V2X sidelink transmission by the first wireless device; 
determining if one or more resources are reserved for V2X sidelink transmission to the first wireless device and performing resource selection for the V2X sidelink transmission by the first wireless device, 
wherein if one or more resources are reserved for V2X sidelink transmission by the second wireless device, any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission by the second wireless device are excluded from the resource selection for the V2X sidelink transmission by the first wireless device, 
wherein if one or more resources are reserved for V2X sidelink transmission to the first wireless device, any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission to the first wireless device are excluded from the resource selection for the V2X sidelink transmission by the first wireless device.
However, in analogous art, Chae discloses:
determining if one or more resources are reserved for V2X sidelink transmission by a second wireless device, wherein the second wireless device is a destination wireless device for a V2X sidelink transmission by the first wireless device (Fig. 14, p. 16 ll. 37-52 disclose a terminal grasping transmission resources reserved by other terminals and exclude particular resources according to measured PSSCH RSRP or according to measured RSSI); 
determining if one or more resources are reserved for V2X sidelink transmission to the first wireless device and performing resource selection for the V2X sidelink transmission by the first wireless device (Ibid. and p. 16 l. 53 – p. 17 l. 10 disclose the resources as for V2X PSSCH and performing PSSCH on the selected resources), 
wherein if one or more resources are reserved for V2X sidelink transmission by the second wireless device, any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission by the second wireless device are excluded from the resource selection for the V2X sidelink transmission by the first wireless device (Fig. 14 and p. 16 l. 37 – p. 17 l. 10 disclose the terminal excluding resources for which measured RSPR or RSSI is above a threshold – resources are defined in frequency and time, thus exclusion of particular resources are likewise defined in time (i.e., slots) and frequency), 
wherein if one or more resources are reserved for V2X sidelink transmission to the first wireless device, any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission to the first wireless device are excluded from the resource selection for the V2X sidelink transmission by the first wireless device (Ibid.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chae to modify Park in order to exclude particular resources from a pool from which resources may be selected for V2X PSSCH. One would have been motivated to do this, because interference can be reduced (Chae p. 16 ll. 39-46).

Re Claim 15, Park-Chae disclose the method of claim 14.
Park may not explicitly disclose: 
determining relative priority levels of the V2X sidelink transmission by the second wireless device, the V2X sidelink transmission to the first wireless device, and the V2X sidelink transmission by the first wireless device; and 
determining whether to exclude any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission by the second wireless device or any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission to the first wireless device from resource selection for the V2X sidelink transmission by the first wireless device based at least in part on the relative priority levels of the V2X sidelink transmission by the second wireless device, the V2X sidelink transmission to the first wireless device, and the V2X sidelink transmission by the first wireless device.
However, in analogous art, Chae discloses:
determining relative priority levels of the V2X sidelink transmission by the second wireless device, the V2X sidelink transmission to the first wireless device, and the V2X sidelink transmission by the first wireless device (p. 17 ll. 21-28 disclose carrier reselection for V2X sidelink communication as based on Channel Busy Ratio and Prose-Per-Packet Priority (PPPP) of the V2X message to be transmitted); and 
determining whether to exclude any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission by the second wireless device or any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission to the first wireless device from resource selection for the V2X sidelink transmission by the first wireless device based at least in part on the relative priority levels of the V2X sidelink transmission by the second wireless device, the V2X sidelink transmission to the first wireless device, and the V2X sidelink transmission by the first wireless device (Ibid.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chae to modify Park in order to exclude particular resources from a pool from which resources may be selected for V2X PSSCH based at least in part on priority. One would have been motivated to do this, because priority may be related to latency requirements – thereby aiding with meeting latency requirements when selecting from shared resources (Chae p. 17 ll. 24-28).

Re Claim 16, Park-Chae disclose the method of claim 13.
Park may not explicitly disclose performing resource selection for a V2X sidelink transmission by the first wireless device; 
determining if one or more resources are reserved for V2X sidelink transmission by a second wireless device, wherein the second wireless device is a destination wireless device for the V2X sidelink transmission by the first wireless device; 
determining if one or more resources are reserved for V2X sidelink transmission to the first wireless device; and 
removing any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission by the second wireless device and any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission to the first wireless device from the resources selected for the V2X sidelink transmission by the first wireless device.  
However, in analogous art, Chae discloses:
performing resource selection for a V2X sidelink transmission by the first wireless device (Fig. 14, p. 16 ll. 37-41 disclose the terminal/UE selecting and reserving a resource with a certain time gap); 
determining if one or more resources are reserved for V2X sidelink transmission by a second wireless device (Ibid. further discloses the terminal/UE grasping resources reserved by other terminals), wherein the second wireless device is a destination wireless device for the V2X sidelink transmission by the first wireless device (p. 16 ll. 42-46 disclose the terminal/US decoding a PSCCH from the other terminal and the terminal/UE measuring PSSCH RSRP from the other terminal to determine whether to exclude resources grasped by the terminal/UE; p. 16 ll. 47-51 disclose the terminal/UE measuring RSSI of the grasped resources; and Fig. 15, p. 16 l. 52 – p. 17 l. 10 disclose the terminal/UE transmitting PCSCH and PSSCH by Frequency Divisional Multiplexing (FDM) to the other terminal for V2X communication); 
determining if one or more resources are reserved for V2X sidelink transmission to the first wireless device (Fig. 14, p. 16 ll. 37-41 disclose the terminal/UE reserving resources); and 
removing any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission by the second wireless device and any resources in a same time slot as the one or more resources reserved for V2X sidelink transmission to the first wireless device from the resources selected for the V2X sidelink transmission by the first wireless device (p. 16 ll. 37-51 disclose the terminal/UE excluding resources for which a measured PSSCH RSRP or RSSI are determined to be above a threshold – since resources are defined in time and frequency, the terminal/UE must have determined that the excluded resources were reserved by both the terminal/UE and the other terminal for the same time slots according to the measured PSSCH RSRP or RSSI).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chae to modify Park in order to exclude particular resources from a pool from which resources may be selected for V2X PSSCH. One would have been motivated to do this, because interference can be reduced (Chae p. 16 ll. 39-46).

Re Claim 17, Park-Chae disclose the method of claim 13.
Park may not explicitly disclose wherein the method further comprises: 
performing resource selection for a V2X sidelink transmission by the first wireless device; 
determining if one or more resources are reserved for V2X sidelink transmission by a second wireless device, wherein the second wireless device is a destination wireless device for the V2X sidelink transmission by the first wireless device; 
determining if one or more resources are reserved for V2X sidelink transmission to the first wireless device; and 
dropping the V2X sidelink transmission by the first wireless device if any resources selected for the V2X sidelink transmission by the first wireless device are in a same time slot as the one or more resources reserved for V2X sidelink transmission by the second wireless device or if any resources selected for the V2X sidelink transmission by the first wireless device are in a same time slot as the one or more resources reserved for V2X sidelink transmission to the first wireless device.  
However, in analogous art, Chae discloses wherein the method further comprises: 
performing resource selection for a V2X sidelink transmission by the first wireless device (Fig. 14, p. 16 ll. 37-41 disclose the terminal/UE selecting and reserving a resource with a certain time gap); 
determining if one or more resources are reserved for V2X sidelink transmission by a second wireless device (Ibid. further discloses the terminal/UE grasping resources reserved by other terminals), wherein the second wireless device is a destination wireless device for the V2X sidelink transmission by the first wireless device (p. 16 ll. 42-46 disclose the terminal/US decoding a PSCCH from the other terminal and the terminal/UE measuring PSSCH RSRP from the other terminal to determine whether to exclude resources grasped by the terminal/UE; p. 16 ll. 47-51 disclose the terminal/UE measuring RSSI of the grasped resources; and Fig. 15, p. 16 l. 52 – p. 17 l. 10 disclose the terminal/UE transmitting PCSCH and PSSCH by Frequency Divisional Multiplexing (FDM) to the other terminal for V2X communication); 
determining if one or more resources are reserved for V2X sidelink transmission to the first wireless device (Fig. 14, p. 16 ll. 37-41 disclose the terminal/UE reserving resources); and 
dropping the V2X sidelink transmission by the first wireless device if any resources selected for the V2X sidelink transmission by the first wireless device are in a same time slot as the one or more resources reserved for V2X sidelink transmission by the second wireless device or if any resources selected for the V2X sidelink transmission by the first wireless device are in a same time slot as the one or more resources reserved for V2X sidelink transmission to the first wireless device (p. 16 ll. 37-51 disclose the terminal/UE excluding resources for which a measured PSSCH RSRP or RSSI are determined to be above a threshold – since resources are defined in time and frequency, the terminal/UE must have determined that the excluded resources were reserved by both the terminal/UE and the other terminal for the same time slots according to the measured PSSCH RSRP or RSSI).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Chae to modify Park in order to exclude particular resources from a pool from which resources may be selected for V2X PSSCH. One would have been motivated to do this, because interference can be reduced (Chae p. 16 ll. 39-46).

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claim 1. Specifically, the prior art of record fails to disclose receiving V2X resource pool configuration information, receiving V2X sidelink control information and determining a transport block size based on a determined number of allocated resource elements for V2X PSSCH based on the V2X resource pool configuration information and sidelink control information in ordered combination with all the other features of at least any one of the independent claims.
Park and Chae were found to be the closest prior art to the claimed invention. See the rejection of claims 8 and 13. However, neither Park, Chae, other prior art of record nor other prior art discovered during the course of search and consideration.
Thus, at least independent claim 1 is allowed over the prior art of record. Dependent claims 2-7 are likewise allowed for at least the same reasons, because they depend on claim 1. Therefore, claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least dependent claims 9-12 and 18-20. Specifically, the prior art of record fails to disclose determining a channel occupancy ratio, with regard to claims 9 and 10, slot aggregation with a configuration for DMRS in each of a first slot, a middle slot and a last slot, with regard to claim 11, slot aggregation with a DMRS configuration including a gap between DRMS symbols, with regard to claim 12, and V2X sidelink feedback configuration parameters, with regard to claims 18-20, in ordered combination with all the other features of at least any one of the independent claims.
Park was found to be the closest prior art to the claimed invention. Park, at Fig. 10 and 24:25-48, discloses slot aggregation, but does not appear to disclose DRMS configuration in relation to slot aggregation.
Neither Park, Chae, other prior art or record nor other prior art discovered in the course of search and consideration was found to disclose slot aggregation and DMRS configuration in combination with all the elements of the claims 9-12, or to disclose V2X sidelink feedback configuration determination in combination with all the elements of claims 18-20.
Therefore, at least dependent claims 9-12 are objected to as including allowable subject matter over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee et al. (KR 20210114063) – Abstract discloses determining a quantity of resource elements (REs), therefrom determining a transport block size (TBS) and therefore determining the number of REs to be excluded;
Lee et al. (WO 2020222613) – Abstract discloses resource reselection for sidelink retransmission based on a retransmission resource use ratio provided by the retransmitting UE to a base station;
Lee et al. (US 20210219187) – Figs. 17-18 and associated disclosure describe sidelink UEs reserving resources and determining whether to cancel the reservation; and
Wang et al. (US 2020/0128529) – Fig. 6 and associated disclosure describe determining a resource element quantity, determining a transport block size (TBS) based on the resource element quantity and transmitting a first bandwidth resource based on a target TBS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468